Citation Nr: 1822465	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for keratoconus, both eyes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard from February 2000 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2017, the Board remanded the issue for additional development.  It has now been returned to the Board for further appellate action.  The Agency of Original Jurisdiction (AOJ) has adequately complied with the September 2017 remand directives and there is no bar to proceeding with the appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire period on appeal, the Veteran's eye disability has been manifested by corrected distance vision of, at worst, 20/40 in the right eye, and 20/70 in the left eye, and no field of vision or eye muscle impairment has been clinically detected.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for keratoconus, both eyes, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.75,  4.78, Diagnostic Codes (DCs) 6035-6066 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Eye disabilities are rated on the basis of impairment of central vision acuity under DC 6066.  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity.  38 C.F.R. § 4.76, 4.78 (2017).  

Under DC 6066, a rating in excess of 30 percent is warranted for:

* Vision in one eye 20/200, in other eye 20/70 (40 percent).
* Vision in one eye 15/200, in other eye 20/70 (40 percent).
* Vision in one eye 10/200, in other eye, 20/50 (40 percent).

At the June 2011 VA examination, the Veteran's vision acuity was found to be 20/25 in the right eye and 20/45 in the left eye.  He complained of progressively decreasing vision acuity, especially in his left eye.  The examiner diagnosed keratoconus and found that the Veteran regularly wore soft contact lenses and that his vision was adequate.  The examiner also opined that the Veteran's vision would likely improve with specialty contact lenses, but further noted that they were cost prohibitive for the Veteran.  

The examiner determined that the right eye was correctable to 20/20 with soft contact lenses, and that the left eye was correctable to 20/30+.  Lastly, the examiner noted that the reduction in vision in the left eye was consistent with the appearance of the eye and suggested a progression of the Veteran's keratoconus in the left eye.  

In April 2012, VA treatment records indicated that the Veteran's vision acuity was 20/30 in the right eye and 20/60 in the left eye.  He admitted to over wearing and sleeping in his contact lenses and the examiner diagnosed myopia with astigmatism.  The examiner noted that the Veteran needed to be monitored yearly, and educated him on the possible improvement if he used specialty contact lenses.  

On his April 2013 substantive appeal, the Veteran indicated that while contact lenses helped him, the help was limited and that he was actually concerned about the physical condition of his eyes, apart from vision acuity.  Further review of the medical evidence revealed that he regularly sought treatment for his eye disability, but at no point did visual acuity testing indicate that he was entitled to a higher rating.  Moreover, in a March 2015 VA treatment note, his keratoconus was listed as stable.  

In a June 2016 VA examination, the Veteran complained that his vision had been getting progressively worse, more so in the left eye.  His corrected distance vision acuity was found to be 20/40 or better in the right eye, and 20/50 in the left eye.  There was no anatomical loss or diplopia, and an internal eye examination revealed a normal fundus bilaterally.  

Furthermore, there was no pupillary defect and the external examination was normal, as well as the conjunctiva/sclera, anterior chamber, irises, and lenses which were all noted as normal.  No scarring or incapacitating episodes were noted or observed.  The only abnormality consisted of the corneal disability.  The examiner noted that vision in the left eye was unable to be corrected to 20/20 because of the disability, and that the left eye appeared to be more progressive while the right eye remained largely stable. 

In an August 2017 annual VA eye evaluation, the Veteran's vision acuity was 20/25 in the right eye, and 20/60 in the left eye.  No ocular pathology aside for keratoconus was noted in either eye.  In November 2017, he was fit for scleral contact lenses.  Later in November 2017, he underwent another VA examination in accordance with the prior Board remand.  The examiner continued a diagnosis of keratoconus in both eyes.  The Veteran reported that his vision was continuing to get worse, and described seeing halos or double vision.  

The examiner opined that the Veteran's right eye keratoconus was largely stable, while his left eye keratoconus was progressing.  His corrected distance vision was found to be 20/40 or better in the right eye, and 20/70 in his left eye.  His pupils were reactive to light, there was no anatomical loss, light perception only, or extremely poor vision noted in either eye.  

The examiner remarked that the Veteran had astigmatism and that he needed to wear contact lenses to correct his corneal abnormality.  There was no diplopia, and the external examination revealed normal lashes and lids.  The conjunctiva/sclera, anterior chambers, lenses, and irises were all normal.  The fundus was also found to be normal bilaterally.  There was no visual field defect found, no scarring, and no incapacitating episodes.  

The examiner opined that the Veteran's right eye disability was stable and his left eye disability had slightly worsened since his previous VA examination, indicating a moderate disability, with possible mild progression of his left eye.   

Based on the evidence above, the medical evidence does not support a rating in excess of 30 percent.  The Veteran's visual acuity is no worse than 20/40 in the right eye and 20/70 in the left eye for the entire period on appeal.  Under DC 6066, visual acuity of 20/70 in the poorer eye with a visual acuity of 20/40 in the better eye does not support a rating in excess of 30 percent.  Therefore, the medical evidence does not support the claim.

The Board has also considered the Veteran's lay statements that his disability is worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's eye disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

The Board has also considered whether staged ratings would be warranted; however, the evidence of record does not show that a rating in excess of 30 percent for keratoconus would be warranted at any time during the appellate period.  These determinations are based on the consideration of the applicable provisions of VA's rating schedule.  For all of the foregoing reasons, the benefit of the doubt rule is not applicable and the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 30 percent for keratoconus, both eyes, is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


